Judgment and order reversed, and new trial granted, with costs to the appellants to abide event, upon the ground that the verdict is excessive and is against the weight of the evidence upon the question of damages, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $5,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. All concurred.